Citation Nr: 0007252	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  96-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 death pension benefits in the amount of $3,059.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to June 
1944.  The veteran died in February 1978.  The appellant is 
the veteran's widow.

This appeal arises from an August 1995 decision of the 
Regional Office's (RO) Committee on Waivers and Compromises 
(Committee), which denied the appellant's request for waiver 
of recovery of an overpayment of improved death pension 
benefits in the amount of $3,059.


FINDINGS OF FACT

1.  The appellant reported $425 in annual interest income on 
Section 306 Eligibility Verification Report submitted in 
December 1989 when, in fact, she received $7,307 in 1989.

2.  In September 1991, the RO informed the appellant that 
they were proposing to terminate pension effective January 
1990 because of interest income received in 1989 amounting to 
$7,307, which she had previously reported as $425.  She was 
informed that no adjustment would be made for 60 days in 
order to give her the chance to submit evidence that the 
award should not be terminated.

3.  No response was received and by letter in December 1991, 
the appellant was informed that her pension had been 
retroactively terminated effective January 1, 1990; this 
created an overpayment of $3,059. 

4.  By Decision dated in August 1995, the Committee 
determined that there is no indication of fraud, 
misrepresentation, or bad faith by the appellant.

5.  The appellant was solely at fault for the creation of the 
overpayment, because she failed to report her full interest 
income in 1989 to the VA.

6.  Recovery of the overpayment of improved pension benefits 
would not cause undue cause financial hardship, nor would it 
defeat the purpose of the pension program.

7.  Failure to recover the overpayment would result in unjust 
enrichment of the appellant.

8.  It has not been alleged nor shown that reliance on the 
appellant's pension benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of the overpayment of Section 306 pension benefits 
in the amount of $3,059 would not be contrary to the standard 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The appellant seeks waiver of recovery of an overpayment of 
Section 306 death pension benefits in the amount of $3,059.  
The record shows that in September 1991, the RO notified the 
appellant that it proposed to terminate her pension benefits 
effective January 1, 1990 on the basis that she received 
interest income of $7,303 in 1989 and only reported receiving 
$425 for that year.  By letter dated in December 1991, the RO 
terminated her pension benefits effective on January 1, 1990 
due to excessive income.

In a November 1991 administrative decision, the RO determined 
that the appellant had intentionally misrepresented the facts 
and or failed to disclose pertinent facts and found fraud in 
the creation of an overpayment of pension benefits.  In the  
Decision on Waiver of Indebtedness, the Committee determined 
that the appellant was free of fraud, misrepresentation or 
bad faith.  It was determined that it would not be against 
equity and good conscience to require payment of the debt at 
issue and the appellant's waiver request was denied.

The annual income limitations for Section 306 pension shall 
be the amounts specified in Section 306(a)(2)(A) of Public 
Law 95- 588 as increased from time to time under Section 
306(a)(3) of Public Law 95-588.  The annual income limit for 
a surviving spouse was $4,331, effective on December 1, 1988 
and increased to $4,535, effective on December 1, 1989.  38 
C.F.R. § 3.26.

In determining annual income, the basic rule is that payments 
of any kind or from any source will be counted as income 
unless specifically excluded.  Income will be counted for the 
calendar year in which it is received and total income for 
the full calendar year will be considered except as provided 
in § 3.260.  38 C.F.R. § 3.252. Where discontinuance of a 
running award of Section 306 pension is required because of 
an increase in income which could not reasonably have been 
anticipated based on the amount actually received from that 
source the year before, the discontinuance shall be made 
effective the end of the year in which the increase occurred.  
38 C.F.R. § 3.660(a)(2).

Initially, the Board must determine whether the debt was 
properly created.  A review of the record shows that the 
appellant submitted a Section 306 Eligibility Verification 
Report (EVR) in October 1988 indicating that she was 
receiving $527.80 per month in Social Security benefits and 
had annual interest income in 1988 of $400.  She also 
indicated that she expected to receive $400 in interest 
income in 1989.  She reported medical expenses of $1,552.60.  
On EVR submitted in December 1989, she reported monthly 
Social Security benefits of $539.90 and annual interest 
income of $425 for both 1989 and 1990.  She reported medical 
expenses of $1,639.31.  The record reflects that the 
appellant actually received $7,307 in interest income in 1989 
and the appellant has not disputed that she received that 
income.  The Board concludes that the overpayment in the 
amount of $3,059 was properly created because the appellant 
received benefits to which she had not shown her legal 
entitlement.  The record shows that the appellant, in 
contrast to her report of $425 annual interest income in 
1989, received interest income of $7,307 in addition to 
monthly Social Security income.  The appellant  did not 
report the full amount of her interest income for 1989. 
Clearly, the appellant had countable income which exceeded 
the maximum annual limit.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The 
Committee concluded that the facts in this case do not show 
the presence of any of the preceding factors, and the Board 
will accept that conclusion, in view of the contentions 
advanced concerning her age and the state of her health.  As 
a result, the Board's decision on appeal will be limited to 
the determination of whether or not waiver of recovery of the 
overpayment of improved death pension benefits is warranted 
on the basis of equity and good conscience.

The Committee denied the appellant's claim for waiver on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government. In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation. 38 
C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the appellant, the Board concludes that 
the appellant was solely at fault in the creation of the debt 
because she failed to report her entire interest income in 
1989.  The record shows that the appellant had been in 
receipt of Section 306 pension benefits since 1978.  The 
record includes EVR's submitted by the appellant each year 
from 1985 to 1990.  The EVR form clearly indicates that the 
appellant must report all income for the period stated.  On 
the EVR submitted in December 1989, she reported only $425 of 
interest income, when in fact she had received substantially 
more.  Thus, she was clearly at fault in the creation of the 
overpayment.

As to whether there was any fault on the part of the VA which 
could be used to offset the appellant's fault, there is no 
indication of any fault on the part of the VA since prompt 
action was taken by the RO to terminate benefits.  It is 
clear that the appellant's actions, or lack of action, caused 
the overpayment without any fault on the part of the VA to 
offset her fault.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
In that regard, a financial status report was received in 
October 1995.  The Board notes that the document submitted is 
a copy of the original form and that only the front page 
concerning income and expense information was completed and 
returned.  She reported a monthly net income of $637 from 
Social Security and $360 from interest income, for a total of 
$997.  The appellant related total monthly expenses of $855, 
including $270 for rent or mortgage, $300 for food, $40 for 
utilities and heat, $50 for telephone, $100 for medical, 
dental and prescriptions, and $95 for Blue Cross-Blue Shield 
policy.  She noted other miscellaneous expenses but did not 
put down a dollar figure for those expenses.  She indicated 
that she did not have any installment contracts or other 
debts.  Because she failed to submit the entire original 
form, no asset information is available.  Her net monthly 
income exceeded her net monthly expenses by $142.

Based on the income and expense information of record, it is 
concluded that the record does not demonstrate that recovery 
of the debt would render the appellant unable to provide for 
life's basic necessities.  The financial status report shows 
a $142 a month surplus.  The Board notes that the appellant's 
son submitted a statement in October 1995 indicating that the 
appellant had no monthly income left after miscellaneous 
items of expenses.  However, the appellant did not list any 
other miscellaneous expenses on the financial status report 
despite being given the opportunity to report all of her 
expenses.  Moreover, it is to be emphasized that a financial 
hardship determination is, by regulation, based on the 
ability to provide for life's basic necessities.  The list of 
expenses submitted by the son, would not qualify as basic 
necessities.  In addition, she has failed to provide 
information regarding her assets.  She has reported ongoing 
monthly interest income of over $300, which clearly would 
establish that she has at least several thousand dollars in 
assets.  It is apparent that the appellant has assets 
available and that repayment of the debt would not create a 
financial hardship as she has a monthly surplus of income.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose would not 
be defeated as the appellant is not entitled to pension 
benefits due to excessive income.

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because she received 
monetary benefits to which she had no legal entitlement.  The 
VA made payments of benefits based on income information 
furnished by the appellant, when in fact she receive 
substantially more income than reported.  Under such 
circumstances, to allow her to retain the money which was 
paid would constitute unjust enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not contended, nor does 
the evidence show, that she had relinquished a valuable right 
or incurred a legal obligation in reliance on her VA 
benefits.

In sum, it appears that none of the elements to be considered 
in determining whether recovery of the overpayment in the 
amount of $3, 059 would be against equity and good conscience 
supports the appellant's claim for waiver.  While the list of 
elements discussed above is not all inclusive, a review of 
the record does not reflect any other basis upon which a 
claim for waiver could be granted.  In arriving at this 
conclusion, consideration has been given to the principle of 
giving the benefit of the doubt to the appellant; however, as 
discussed above, the preponderance of the evidence favors a 
denial.  Accordingly, there is no doubt to be resolved in 
favor of the appellant.


ORDER

Entitlement to a waiver of recovery of an overpayment of 
death pension benefits is denied.



		
C.W. SYMANSKI
	Member, Board of Veterans' Appeals

 

